11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cV-00872-HSG Document 91-1 Filed 04/30/19 Page 1 of 2

EXHIBIT 1

T0 Amicus Brief of Christopher Shays, Christine Todd
Whitman, Peter Keisler, Carter Phillips, John Bellinger
III, Stanley Twardy and Richard Bernstein as Amici
Curiae

State of California, et al. v. Donald J. Trump, et a1., 4:19-CV-872 (HSG) Amicus Brief i/s/o Motion for Prelifn. Inj.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cV-00872-HSG Document 91-1 Filed 04/30/19 Page 2 of 2

LIST OF AMICI CURLAE

Christopher Shays, Representative, U.S. Congress, 1987-2009; Chairman, Subcommittee of
National Security and Foreign Affairs of the House Oversight and Government Reform Cornmittee;
Member, Subcomrnittee on lntelligence, Information Sharing and Terrorism Risk Assessment of the
House Horneland Security Committee.

Christine Todd Whitman, Administrator, Environmental Protection Agency, 2001-2003;
Governor, NeW Jersey, 1994_2001.

Peter Keisler, Acting Attorney General, 2007; Assistant Attorney General for the Civil Division,
2003-2007; Principal Deputy Associate Attorney General and Acting Associate Attorney General,
2002-2003; Assistant and Associate Counsel to the President, 1986-1988.

Carter Phillips, Assistant to the Solicitor General, 1981-1984.

John Bellinger III, Legal Adviser to the Department of State, 2005~2009; Senior Associate
Counsel to the President and Legal Adviser to the National Security Council, 2001-2005.

Stanley Twardy, U.S. Attorney for the District of Connecticut, 1985-1991.

Richard Bernstein, Appointed by this Court to argue in Cartmell v. Texas, 529 U.S. 513, 515
(2000); Montgomery v. Louisl`ana, 136 S. Ct. 718, 725 (2016).

State of Califomia, et al. v. Donald J. Trurnp, et a1., 4:19-CV-872 (HSG) Amicus Brief i/s/o Motion for Prelim. Inj.

 

